 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
 7   Attorney for Andre Byron Rogers

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:09-CR-00322-JCM-1

12                  Plaintiff,                               STIPULATION TO VACATE
                                                          HEARING AND DISMISS PETITION
13          v.
                                                                   (ECF NO. 33)
14   ANDRE BYRON ROGERS,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Supriya Prasad, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Monique Kirtley, Assistant Federal Public Defender, counsel for Andre Byron Rogers, that the
21   Revocation Hearing currently scheduled on June 23, 2021 at 10:30 am, be vacated and that the
22   revocation of supervised release petition be dismissed.
23          This Stipulation is entered into for the following reasons:
24          1.      The parties previously stipulated to continue Mr. Rogers revocation hearing
25   because he was pending a state case matter, which is related to the allegation in paragraph one
26   of the revocation of supervised release petition. ECF No. 47.
 1          2.      The state case matter has been denied by the district attorney’s office.
 2          3.      Due to the denial of the state case matter the parties respectfully requests that
 3   this Court vacate the pending revocation hearing and dismiss the revocation petition.
 4          4.      United States Probation has been consulted and agrees with vacating pending
 5   hearing and dismissal of the petition.
 6          DATED this 17th day of June, 2021.
 7
 8    RENE L. VALLADARES                              CHRISTOPHER CHIOU
      Federal Public Defender                         Acting United States Attorney
 9
10       /s/ Monique Kirtley                             /s/ Supriya Prasad
      By_____________________________                 By_____________________________
11    MONIQUE KIRTLEY                                 SUPRIYA PRASAD
      Assistant Federal Public Defender               Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:09-CR-00322-JCM-1
 4
                    Plaintiff,                            ORDER GRANTING STIPULATION,
 5                                                        VACATING REVOCATION
            v.
                                                          HEARING, AND DISMISSAL OF THE
 6
     ANDRE BYRON ROGERS,                                  PETITION
 7
                    Defendant.
 8
 9
10          Based on the stipulation of counsel, the Court finds that good cause exists to vacate the

11   revocation hearing and dismiss the petition.

12          IT IS THEREFORE ORDERED that the revocation hearing scheduled for June 23,

13   2021, at 10:30 a.m. is VACATED.

14          IT IS FURTHER ORDERED that the petition to revoke supervised release (ECF No.

15   33) is DISMISSED.

16
17                June
            DATED this   18,day
                       ___   2021.
                                of June, 2021.

18
19
                                                    UNITED STATES DISTRICT JUDGE
20
                                                    JAMES C. MAHAN
21
22
23
24
25
26
                                                      3
